Attachment to Advisory Action

	Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

Applicants’ amendment filed on 9/6/2022 has been fully considered; however, the amendment has not been entered given that it raises new issues that would require further consideration and/or search.
	
	With respect to new issues, claims 1 and 12 have been amended to include new limitations, i.e. when L1 is a single bond, A1 is a substituted or unsubstituted C6 to C20 aryl group, and A2 is a substituted or unsubstituted naphthyl group, a substituted or unsubstituted terphenyl group, a substituted or unsubstituted quaterphenyl group, a substituted or unsubstituted dibenzofuranyl group, a substituted or unsubstituted dibenzothiophenyl group, a substituted or unsubstituted pyrimidinyl group, or a substituted or unsubstituted triazinyl group. It is the Examiner’s position that this is a new issue since these are new limitations, and therefore, the amendment would require further consideration and/or search.

	It is noted that were the amendment entered the 35 U.S.C. 112 (a) rejections as set forth in the previous Office Action would be withdrawn.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767